Citation Nr: 0617820	
Decision Date: 06/19/06    Archive Date: 06/27/06

DOCKET NO.  03-08 659A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUES

1.  Entitlement to service connection for recurrent herpetic 
infection including a lesion on the left side of the neck.

2.  Entitlement to service connection for chronic cough.

3.  Entitlement to service connection for a heart murmur.

4.  Entitlement to service connection for a chronic right 
knee disorder.

5.  Entitlement to service connection for a chronic right 
elbow disorder.

6.  Entitlement to service connection for a chronic throat 
disorder.

7.  Entitlement to service connection for paralysis of the 
7th cranial nerve (Bell's palsy).



REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

A. A. Booher, Counsel


INTRODUCTION

The veteran had active service from July 1977 to July 1998.

Service connection is currently in effect as follows: Human 
Immunodeficiency Virus (HIV), currently evaluated as 60 
percent disabling; chronic left knee sprain, rated as 10 
percent disabling; cervical strain with discogenic disease, 
C-5/C-6, rated as 10 percent disabling; recurrent anal 
condyloma, rated as 10 percent disabling; residual scar, 
basal cell carcinoma, left temporal area, status post 
excision, rated as 10 percent disabling; right maxillary 
sinusitis, residuals, scar of basal cell carcinoma, status 
post excisions, onychomycosis, each rated as noncompensably 
disabling.  The veteran is also in receipt of a total rating 
based on individual unemployability due to service-connected 
disabilities (TDIU) from May 15, 2003. 

During the course of the current appeal, the veteran has 
raised other issues including entitlement to service 
connection for a psychiatric disorder, defective hearing, 
tinnitus, dermatological disorder, eustachain tube 
dysfunction, erectile dysfunction, etc., which have not yet 
been perfected on appeal and are not part of the current 
appellate review.
 
Issues ## 2, 3, 4, and 5 are addressed in the REMAND portion 
of the decision below and are REMANDED to the RO via the 
Appeals Management Center (AMC), in Washington, DC.




FINDINGS OF FACT

1.  Adequate evidence is of record for an equitable 
resolution of the pending appellate issue ## 1, 6 and 7.

2.  Evidence and credible medical opinion raises a doubt as 
to a relationship between the veteran's recurrent herpetic 
infection, a chronic throat disorder to include history of 
oral thrush (oral candidiasis), and paralysis of the 7th 
cranial nerve (Bell's Palsy) and his service-connected 
disorders to include HIV.


CONCLUSION OF LAW

Recurrent herpetic infection, a chronic throat disorder to 
include history of oral thrush (oral candidiasis), and 
paralysis of the 7th cranial nerve (Bell's Palsy) are 
associable with the veteran's service-connected disorders to 
include HIV.  38 C.F.R. § 3.310 (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS
Preliminary Considerations

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (2000).  The Act is applicable to all 
claims filed on or after the date of enactment, November 9, 
2000, or filed before the date of enactment and not yet final 
as of that date.  First, the VA has a duty to notify the 
appellant and his representative, if represented, of any 
information and evidence needed to substantiate and complete 
a claim. 38 U.S.C.A. §§ 5102 and 5103 (West Supp. 2001).  
Second, the VA has a duty to assist the appellant in 
obtaining evidence necessary to substantiate the claim.  38 
U.S.C.A. § 5103A (West Supp. 2002).

The VA has promulgated revised regulations to implement these 
changes in the law.  In this case, and given the nature of 
the action taken by the Board herein, it can be stipulated 
that all aspects of the new guidelines have been 
satisfactorily addressed and that the veteran is in no way 
prejudiced by the Board's taking final action at this time 
without further development or other actions as relate to 
issues ## 1, 6 and 7.

Criteria


Service connection means the facts demonstrate that a disease 
or injury, which results in current disability, was incurred 
or aggravated in active military service or, it is 
proximately due to or the result of service-connected disease 
or injury.  38 U.S.C.A. §§ 1110, 5107 (West 1991 & Supp. 
2003); 38 C.F.R. §§ 3.303, 3.310 (2004).  

When there is aggravation of a non-service-connected 
condition which is proximately due to or the result of 
service-connected disease or injury, the claimant will be 
compensated for the degree of disability over and above the 
degree of disability existing prior to the aggravation.  
Allen v. Brown, 7 Vet. App. 439, 448 (1995).

Service connection may be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).

Where there is a chronic disease shown as such in service or 
within the presumptive period under 38 C.F.R. § 3.307 so as 
to permit a finding of service connection, subsequent 
manifestations of the same chronic disease at any later date, 
however remote, are service connected, unless clearly 
attributable to intercurrent causes.  38 C.F.R. § 3.303(b) 
(2005).

This rule does not mean that any manifestation in service 
will permit service connection.  To show chronic disease in 
service there is required a combination of manifestations 
sufficient to identify the disease entity, and sufficient 
observation to establish chronicity at the time, as 
distinguished from merely isolated findings or a diagnosis 
including the word "chronic."

When the disease identity is established, there is no 
requirement of evidentiary showing of continuity.  When the 
fact of chronicity in service is not adequately supported, 
then a showing of continuity after discharge is required to 
support the claim.  38 C.F.R. § 3.303(b).

The Court has held that, in order to prevail on the issue of 
service connection, there must be medical evidence of a (1) 
current disability; (2) medical, or in certain circumstances, 
lay evidence of in-service incurrence or aggravation of a 
disease or injury; and (3) medical evidence of a nexus 
between the claimed in-service disease or injury and the 
present disease or injury.  Hickson v. West, 12 Vet. App. 
247, 253 (1999).

In any case, the Board has the responsibility to assess the 
credibility and weight to be given to the competent medical 
evidence of record.  See Hayes v. Brown, 5 Vet. App. 60, 69 
(1993); Wood v. Derwinski, 1 Vet. App. 190, 192-93 (1992); 
see also Guerrieri v. Brown, 4 Vet. App. 467, 470-71 (1993).

It is also noted that in this as in any other case, it 
remains the duty of the Board as the fact finder to determine 
credibility in any number of other contexts, whether it has 
to do with testimony or other lay or other evidence.  See 
Culver v. Derwinski, 3 Vet. App. 292, 297 (1992).  Lay 
individuals may not render medical conclusions, see Espiritu 
v. Derwinski, 2 Vet. App. 492 (1992); however , a lay 
statement may be made which relays the visible symptoms of a 
disease or disability or the facts of observed situations or 
circumstances, see Caldwell v, Derwinski, 1 Vet. App. 466, 
469 (1991), after which a decision must be made as to the 
credibility thereof in the context of probative medical 
evidence, see Rowell v. Principi, 4 Vet. App. 9, 19 (1993).  
In any event, the Board has the duty to assess the 
credibility and weight to be given the evidence.

Following the point at which it is determined that all 
relevant evidence has been obtained, it is the Board's 
principal responsibility to assess the credibility, and 
therefore the probative value of proffered evidence of record 
in its whole.  Owens v. Brown, 7 Vet. App. 429, 433 (1995); 
see Elkins v. Gober, 229 F.3d 1369 (Fed. Cir. 2000); Madden 
v. Gober, 125 F. 3d 1477, 1481 (Fed. Cir. 1997) (and cases 
cited therein); Guimond v. Brown, 6 Vet. App. 69, 72 (1993); 
Hensley v. Brown, 5 Vet. App. 155, 161 (1993); see also 
Sanden v. Derwinski, 2 Vet. App. 97, 100 (1992);

In determining whether documents submitted by a veteran are 
credible, the Board may consider internal consistency, facial 
plausibility, and consistency with other evidence submitted 
on behalf of the claimant.  Caluza v. Brown, 7 Vet. App. 498, 
511 (1995); see also Pond v. West, 12 Vet. App. 341, 345 
(1999) (Observing that in a case where the claimant was also 
a physician, and therefore a medical expert, the Board could 
consider the appellant's own personal interest); citing 
Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991) (holding 
that while interest in the outcome of a proceeding "may 
affect the credibility of testimony it does not affect 
competency to testify." (citations omitted).

The Court has held that the Board is prohibited from reaching 
its own unsubstantiated medical conclusions.  See Colvin v. 
Derwinski, 1 Vet. App. 171, 175 (1991).  

And when the medical evidence is inadequate, the VA must 
supplement the record by seeking an advisory opinion or 
ordering another medical examination.  Hatlestad v. 
Derwinski, 3 Vet. App. 213 (1992).

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the veteran prevailing in either 
event, or whether a preponderance of the evidence is against 
the claim, in which case, the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).




Factual Background and Analysis

Numerous packets of service medical records are in the file 
for comparative purposes.

Also of record are extensive post-service clinical 
evaluations and private as well as service department 
assessments.  The veteran has received considerable ongoing 
care for his HIV at a U.S. Naval facility and those records 
are in the file as well.

Other clinical findings from 1999, soon after separation from 
service, and since, included reflux laryngitis and the 
presence of true vocal cord polyps associable with his HIV.  
He had surgical treatment, reports from which are in the 
file, in May 1999.

Additional clinical evaluations on an ongoing basis are in 
the file from MRW, M.D., associated with the service 
facility.  Clinical records show ongoing findings of 
recurrent herpes for which he was taking Zovirax prophylaxis; 
oral esophageal candidiasis with some resolution with 
medications; status post resection of true vocal cord polyps 
and thyroglossal duct cysts.  He has been noted to have 
herpetic lesions including on his neck secondary to 
infections attributable to HIV.

One such report dated in July 2003 was to the effect that he 
had been seen at the Naval Medical Center in San Diego for 
his HIV since 1986.  And that:

(h)e has had multiple complications of 
HIV disease, including recurrent Bell's 
palsy, basal cell cancer, recurrent 
herpes labialis, OHL, chronic diarrhea, 
persistent myalgias and intractable nail 
infections.

A report of one of many post-service examination by AK, M.D., 
in February 2004, recorded a history of oral thrush 
associated with his HIV infection; with medications, it was 
currently asymptomatic.

On review of the aggregate evidence, the Board finds that the 
evidence and medical opinion is reasonably adequate to 
sustain a grant of service connection for recurrent herpetic 
infection to include a lesion on his neck, a chronic throat 
disorder to include a history of oral thrush (oral 
candidiasis), and paralysis of the 7th cranial nerve (Bell's 
Palsy) as being associable with the veteran's already 
service-connected disabilities, the most primary of which is 
his HIV.


ORDER

Service connection for recurrent herpetic infection, a 
chronic throat disorder to include a history of oral thrush 
(oral candidiasis), and paralysis of the 7th cranial nerve 
(Bell's Palsy), is granted. 


REMAND

With regard to the alleged disabilities included in issues ## 
2, 3, 4 and 5, it is more a question of what residuals may 
currently be present rather than whether the veteran 
developed the disabilities in service.  

For instance, as he has stated, on several occasions in 
service, he was definitively reported to have a heart murmur.  
Nonetheless, it is not demonstrated that he now has a heart 
murmur for which service connection might be warranted.  

Similarly, while he had complaints in service of a right 
elbow problem, it remains unclear whether he now has a 
chronic disability for which service connection might be 
granted.  

It is also noted that he had had reportedly bilateral knee 
problems in and since service, but it is unclear the nature 
of his current right knee disabilities, i.e., whether it is a 
strain, an iliotibial syndrome or arthritis.  It has also 
been suggested that he has multiple arthralgias associable 
with his HIV but it is not clear whether this includes his 
right knee.

And while service connection has now been granted for throat 
problems, it is not clear whether his complaints of a chronic 
cough are related to that or some other disability, including 
the asbestos exposure to which he has alluded.

Based on the evidence of record, the Board finds that 
additional development in that regard would be helpful.

Accordingly, the case is REMANDED for the following action:

1.  The 
appellant 
has the 
right to 
submit 
additiona
l 
evidence 
and 
argument 
on the 
matter or 
matters 
the Board 
has 
remanded.  
Kutschero
usky v. 
West, 12 
Vet. App. 
369 
(1999).  
If he has 
any 
additiona
l 
clinical 
data 
relating 
to his 
chronic 
cough, a 
current 
heart 
murmur, a 
chronic 
right 
knee 
disabilit
y or a 
chronic 
right 
elbow 
disorder, 
he should 
submit 
whatever 
is 
available
.  The RO 
should 
assist as 
required.

Complete 
VA and 
military 
medical 
facility 
clinical 
records 
to date 
should be 
acquired 
and added 
to the 
claims 
file.

2.  The 
veteran 
should be 
examined 
by 
appropria
te 
specialis
ts to 
determine 
the 
current 
status 
and 
etiology 
of a 
purported 
chronic 
cough, a 
current 
heart 
murmur, a 
chronic 
right 
knee 
disabilit
y and a 
chronic 
right 
elbow 
disorder.  
All 
appropria
te tests 
should be 
undertake
n 
including 
X-rays 
and an 
ECG.  The 
entire 
evidence 
should be 
made 
available 
to the 
examiners
.

3.  The 
case 
should 
then be 
reviewed 
by the 
RO.  If 
the 
decision 
remains 
unsatisfa
ctory to 
the 
veteran, 
a SSOC 
should be 
prepared, 
and the 
veteran 
and his 
represent
ative 
should be 
given a 
reasonabl
e 
opportuni
ty to 
respond.  
The case 
should 
then be 
returned 
to the 
Board for 
further 
appellate 
review.  
The 
veteran 
need do 
nothing 
further 
until so 
notified.

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).

______________________________________________
JEFF MARTIN
Veterans Law Judge, Board of Veterans' Appeals





 Department of Veterans Affairs


